Exhibit 10.4

THIRD AMENDMENT TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

This THIRD AMENDMENT TO THE AGREEMENT OF LIMITED PARTNERSHIP OF ASSET INVESTORS
OPERATING PARTNERSHIP, L.P., dated as of February 23, 2005 (this “Amendment”),
is made by and among American Land Lease, Inc., a Delaware corporation (the
“General Partner”), as the general partner of Asset Investors Operating
Partnership, L.P., a Delaware limited partnership (the “Partnership”), and the
limited partners of the Partnership (the “Limited Partners”). Capitalized terms
used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Partnership’s Agreement of Limited Partnership, dated as
of April 30, 1997, as amended to date (the “Agreement”).

WHEREAS, a Majority-In-Interest of the Limited Partners have given their written
consent to this Amendment.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 1.1 of the Agreement is hereby amended by deleting therefrom the
definition of “Partnership Common Units.”

2. Section 1.1 of the Agreement is hereby amended by inserting, immediately
after the definition of “Partnership Minimum Gain,” the following defined terms:

“Partnership Preferred Unit” shall mean an interest in the Partnership that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are senior or prior to the Partnership Units.

“Partnership Unit Designation” shall have the meaning specified in Section 9.3
of this Agreement.”

3. Section 1.1 of the Agreement is hereby amended by replacing the first
sentence of the definition of “Partnership Units” with the following sentence:

“Partnership Units” shall mean interests in the Partnership which entitle a
Partner to the allocations (and each item thereof) specified in Section 6.1, and
the distributions from the Partnership specified in Section 6.2, and rights of
management, consent, approval or participation, if any, as provided in this
Agreement.”

4. Section 2.3 of the Agreement is hereby amended by deleting the last sentence
thereof and inserting, in lieu thereof, the following:

“Notwithstanding anything to the contrary set forth in this Section 2.3 or
elsewhere in this Agreement, the Partnership may carry on any lawful business,
purpose or activity permitted under the Act, and shall possess and may exercise
all the powers and privileges granted by the Act, any other law or this
Agreement, together with any powers incidental thereto.”



--------------------------------------------------------------------------------

5. Section 4.1(b) of the Agreement is hereby amended by deleting the first
sentence thereof and inserting, in lieu thereof, the following:

“At any time, and from time to time, the General Partner may contribute to the
capital of the Partnership, in exchange for Partnership Preferred Units or
Partnership Units, additional Property or other assets (including cash) which
the General Partner in good faith determines are desirable to further the
purposes or business of the Partnership. In the event that Partnership Preferred
Units are issued by the Partnership to the General Partner in accordance with
this Section 4.1(b), the terms, provisions and number of Partnership Preferred
Units so issued shall be determined by the General Partner pursuant to
Section 9.3 of this Agreement.”

6. Section 4.6(b) of the Agreement is hereby amended by deleting the last two
sentences thereof and inserting, in lieu thereof, the following:

“In addition, in the event the General Partner advances Required Funds to the
Partnership as Contributed Funds pursuant to this paragraph (b), additional
Partnership Preferred Units or Partnership Units shall be issued to the General
Partner to reflect its contribution of the Contributed Funds. The number and
type of Partnership Preferred Units or Partnership Units so issued shall be
determined by the General Partner.”

7. Section 6.1(d) of the Agreement is hereby amended by inserting the words,
“Subject to the terms of any Partnership Unit Designation,” at the beginning of
Section 6.1(d), immediately prior to the words, “[n]otwithstanding the foregoing
provisions of this Section 6.1, the following provisions shall apply.…”

8. Section 6.2 of the Agreement is hereby amended by inserting the words,
“Subject to the terms of any Partnership Unit Designation,” at the beginning of
Section 6.2, immediately prior to the words, “[e]xcept with respect to a
liquidation of the Partnership following a dissolution pursuant to
Section 3.2.…”

9. Section 7.3 of the Agreement is hereby amended by deleting clause (B) thereof
and inserting, in lieu thereof, the following:

“(B) the making of additional Capital Contributions and the issuance of
Partnership Units or Partnership Preferred Units by reason thereof, all in
accordance with the terms of this Agreement,”

 

2



--------------------------------------------------------------------------------

10. Section 8.2 of the Agreement is hereby amended by inserting the words,
“Subject to the terms of any Partnership Unit Designation,” at the beginning of
Section 8.2, immediately prior to the words, “[i]n the event of the dissolution
and liquidation of the Partnership for any reason.…”

11. Section 9.3 of the Agreement is hereby amended to read in its entirety as
follows:

“9.3 Issuance of Additional Partnership Units or Partnership Preferred Units. At
any time, and from time to time, subject to the provisions of Section 9.4, the
General Partner may, upon its determination that the issuance of additional
Partnership Units or Partnership Preferred Units is in the best interests of the
Partnership, cause the Partnership to issue Partnership Units or Partnership
Preferred Units to the General Partner or any then existing Limited Partner, or
to issue Partnership Units or Partnership Preferred Units to, and admit as a
limited partner in the Partnership, any other Person, in each case, in exchange
for the contribution by such Person of Property or other assets (including cash)
which the General Partner determines is desirable to further the purposes and
business of the Partnership and has a value that justifies the issuance of such
Partnership Units or Partnership Preferred Units.

In the event that Partnership Units are issued by the Partnership pursuant to
this Section 9.3, the number of Partnership Units issued shall be determined by
(i) dividing the Gross Asset Value (net of liabilities secured by such
contributed asset that the Partnership assumes or takes subject to) of the
Property or other assets contributed as of the Contribution Date by the Deemed
Partnership Unit Value, computed in the case of Current Per Share Market Price
as of the Trading Day immediately preceding the Contribution Date, or (ii) such
other manner as reasonably determined by the General Partner and as set forth in
the Contribution Agreement or plan or other applicable documentation governing
the arrangement between the Partnership and the party to whom Partnership Units
will be issued.

In the event that Partnership Preferred Units are issued by the Partnership in
accordance with this Section 9.3, the terms, provisions and number of
Partnership Preferred Units so issued shall be determined by the General
Partner. Subject to Delaware law, any Partnership Preferred Units may be issued
in one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as shall be determined by the General Partner, in its
sole and absolute discretion, without the approval of any Limited Partner, and
set forth in a written document thereafter attached to and made an exhibit to
this Agreement (each a “Partnership Unit Designation”). Without limiting the
generality of the foregoing, the General Partner shall have authority to
specify: (a) the allocations of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Preferred Units; (b) the
right of each such class or series of Partnership Preferred Units to share in
Partnership distributions; (c) the rights of each such class or series of
Partnership Preferred Units upon dissolution and

 

3



--------------------------------------------------------------------------------

liquidation of the Partnership; (d) the voting rights, if any, of each such
class or series of Partnership Preferred Units; and (e) the conversion,
redemption or exchange rights applicable to each such class or series of
Partnership Preferred Units.”

12. The Agreement is hereby amended by the addition of a new exhibit, entitled
“Exhibit PPA,” in the form attached hereto, which shall be attached to and made
a part of the Agreement.

13. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

(the next page is the signature page)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: AMERICAN LAND LEASE, INC. By:  

/s/ Shannon E. Smith

Name:   Shannon E. Smith Title:   Chief Financial Officer LIMITED PARTNERS:
AMERICAN LAND LEASE, INC.,         As attorney-in-fact By:  

/s/ Shannon E. Smith

Name:   Shannon E. Smith Title:   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT PPA

PARTNERSHIP UNIT DESIGNATION OF THE

SERIES A PARTNERSHIP PREFERRED UNITS

OF ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

1. Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Series A
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be 1,000,000.

2. Definitions.

For purposes of the Series A Partnership Preferred Units, the following terms
shall have the meanings indicated in this Section 2, and capitalized terms used
and not otherwise defined herein shall have the respective meanings assigned
thereto in the Agreement:

“Agreement” shall mean the Agreement of Limited Partnership of the Partnership,
dated as of April 30, 1997, as amended, from time to time.

“Series A Partnership Preferred Unit” means a Partnership Preferred Unit with
the designations, preferences and relative, participating, optional or other
special rights, powers and duties as are set forth in this Exhibit PPA. It is
the intention of the General Partner that each Series A Partnership Preferred
Unit shall be substantially the economic equivalent of one share of Series A
Preferred Stock.

“Series A Preferred Stock” means the 7.75% Series A Cumulative Redeemable
Preferred Stock, par value $0.01 per share, of the General Partner.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor thereto, as interpreted by any applicable regulations
or other administrative pronouncements as in effect from time to time.

“Distribution Payment Date” shall mean any date on which cash dividends are paid
on outstanding shares of the Series A Preferred Stock.

“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit PPA.

 

6



--------------------------------------------------------------------------------

“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit PPA.

“Partnership” shall mean Asset Investors Operating Partnership, L.P., a Delaware
limited partnership.

“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit PPA.

3. Distributions.

On every Distribution Payment Date, the holders of Series A Partnership
Preferred Units shall be entitled to receive distributions payable in cash in an
amount per Series A Partnership Preferred Unit equal to the per share dividend
payable on the Series A Preferred Stock on such Distribution Payment Date. Each
such distribution shall be payable to the holders of record of the Series A
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date for the dividend payable with respect
to the Series A Preferred Stock on such Distribution Payment Date. Holders of
Series A Partnership Preferred Units shall not be entitled to any distributions
on the Series A Partnership Preferred Units, whether payable in cash, property
or stock, except as provided herein.

4. Liquidation Preference.

(a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any distribution of assets
is made to the holders of Junior Partnership Units, the holders of Series A
Partnership Preferred Units shall be paid liquidating distributions in cash or
property at its fair market value, as determined by the board of directors of
the General Partner, in the amount of a liquidation preference per Series A
Partnership Preferred Unit (the “Liquidation Preference”) of $25, plus an amount
equal to any accrued and unpaid dividends (whether or not declared or earned) on
one share of Series A Preferred Stock to the date of such liquidation,
dissolution or winding up; but such holders shall not be entitled to any further
payment. Until the holders of the Series A Partnership Preferred Units have been
paid the Liquidation Preference in full, no payment shall be made to any holder
of Junior Partnership Units upon the liquidation, dissolution or winding up of
the Partnership. If, upon any liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of Series A Partnership Preferred Units shall be insufficient
to pay in full the preferential amount aforesaid and liquidating payments on any
Parity Partnership Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of Series A Partnership Preferred Units and any
such Parity Partnership Units ratably in the same proportion as the respective
amounts that would be payable on such Series A Partnership Preferred Units and
any such other Parity Partnership Units if all amounts payable thereon were paid
in full. For the purposes of this Section 4, (i) a consolidation or merger of
the Partnership with one or more partnerships, or (ii) a sale or transfer of all
or substantially all of the Partnership’s assets shall not be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, of the
Partnership.

 

7



--------------------------------------------------------------------------------

(b) Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of Series A Partnership
Preferred Units and any Parity Partnership Units, as provided in this Section 4,
any other series or class or classes of Junior Partnership Units shall, subject
to the respective terms thereof, be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Series A Partnership
Preferred Units and any Parity Partnership Units shall not be entitled to share
therein.

5. Redemption.

Series A Partnership Preferred Units shall be redeemable by the Partnership as
follows:

(a) At any time that the General Partner exercises its right to redeem all or
any of the shares of Series A Preferred Stock, the General Partner shall cause
the Partnership to redeem an equal number of Series A Partnership Preferred
Units, at a redemption price per Series A Partnership Preferred Unit payable in
cash equal to the price per share paid by the General Partner to redeem the
Series A Preferred Stock. In the event of a redemption of Series A Partnership
Preferred Units, if the redemption date occurs after a dividend record date for
the Series A Preferred Stock and on or prior to the related Distribution Payment
Date, the distribution payable on such Distribution Payment Date in respect of
such Series A Partnership Preferred Units called for redemption shall be payable
on such Distribution Payment Date to the holders of record of such Series A
Partnership Preferred Units on the applicable dividend record date, and shall
not be payable as part of the redemption price for such Series A Partnership
Preferred Units.

(b) If the Partnership shall redeem Series A Partnership Preferred Units
pursuant to paragraph (a) of this Section 5, from and after the redemption date
(unless the Partnership shall fail to make available the amount of cash
necessary to effect such redemption), (i) except for payment of the redemption
price, the Partnership shall not make any further distributions on the Series A
Partnership Preferred Units so called for redemption, (ii) said units shall no
longer be deemed to be outstanding, and (iii) all rights of the holders thereof
as holders of Series A Partnership Preferred Units of the Partnership shall
cease except the rights to receive the cash payable upon such redemption,
without interest thereon; provided, however, that if the redemption date occurs
after the dividend record date for the Series A Preferred Stock and on or prior
to the related Distribution Payment Date, the full distribution payable on such
Distribution Payment Date in respect of such Series A Partnership Preferred
Units called for redemption shall be payable on such Distribution Payment Date
to the holders of record of such Series A Partnership Preferred Units on the
applicable dividend record date notwithstanding the prior redemption of such
Series A Partnership Preferred Units. No interest shall accrue for the benefit
of the holders of the Series A Partnership Preferred Units to be redeemed on any
cash set aside by the Partnership.

 

8



--------------------------------------------------------------------------------

(c) If fewer than all the outstanding Series A Partnership Preferred Units are
to be redeemed, units to be redeemed shall be selected by the Partnership from
outstanding Series A Partnership Preferred Units not previously called for
redemption by any method determined by the General Partner in its discretion.
Upon any such redemption, the General Partner shall reflect such redemption in
the books and records of the Partnership.

6. Status of Reacquired Units.

All Series A Partnership Preferred Units which shall have been issued and
reacquired in any manner by the Partnership shall be deemed cancelled.

7. Ranking.

Any other class or series of Partnership Preferred Units shall be deemed to
rank:

(a) prior or senior to the Series A Partnership Preferred Units, as to the
payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series of Partnership
Preferred Units shall be entitled to the receipt of distributions and of amounts
distributable upon liquidation, dissolution or winding up, as the case may be,
in preference or priority to the holders of Series A Partnership Preferred Units
(the Partnership Preferred Units referred to in this paragraph being hereinafter
referred to, collectively, as “Senior Partnership Units”);

(b) on a parity with the Series A Partnership Preferred Units, as to the payment
of distributions and as to distribution of assets upon liquidation, dissolution
or winding up, whether or not the distribution rates, distribution payment dates
or redemption or liquidation prices per unit or other denomination thereof be
different from those of the Series A Partnership Preferred Units if the holders
of such class or series of Partnership Preferred Units and the Series A
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the Partnership Preferred Units referred to in this
paragraph being hereinafter referred to, collectively, as “Parity Partnership
Units”); and

(c) junior to the Series A Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if the holders of Series A Partnership Preferred Units shall be
entitled to receipt of distributions or of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of such class or series of Partnership Preferred Units
(the Partnership Preferred Units referred to in this paragraph and the
Partnership Units being hereinafter referred to, collectively, as “Junior
Partnership Units”).

 

9



--------------------------------------------------------------------------------

8. Special Allocations.

(a) Gross income and, if necessary, gain shall be allocated to the holders of
Series A Partnership Preferred Units for any Fiscal Year (and, if necessary,
subsequent Fiscal Years) to the extent that the holders of Series A Partnership
Preferred Units receive a distribution on any Series A Partnership Preferred
Units (other than an amount included in any redemption pursuant to Section 5
hereof) with respect to such Fiscal Year.

(b) If any Series A Partnership Preferred Units are redeemed pursuant to
Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Series A Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Series A
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Series A Partnership Preferred Unit allocable to the Series A
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Series A Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Series A Partnership Preferred Unit
allocable to the Series A Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Series A Partnership
Preferred Units so redeemed.

9. Restrictions on Ownership.

The Series A Partnership Preferred Units shall be owned and held solely by the
General Partner.

10. General.

(a) The ownership of Series A Partnership Preferred Units may (but need not, in
the sole and absolute discretion of the General Partner) be evidenced by one or
more certificates.

(b) The rights of the General Partner, in its capacity as holder of the Series A
Partnership Preferred Units, are in addition to and not in limitation of any
other rights or authority of the General Partner, respectively, in any other
capacity under the Agreement or applicable law. In addition, nothing contained
herein shall be deemed to limit or otherwise restrict the authority of the
General Partner under the Agreement, other than in its capacity as a holder of
Series A Partnership Preferred Units.

 

10